Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/397,530 filed on June 24, 2021.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 51 is rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Kobayashi et al. (2010/0112804 A1).
Regarding independent claim 51, Kobayashi et al. discloses an embedded component package structure (Fig. 19, ¶95), comprising:
a dielectric structure (51 insulating layer, ¶95);
a semiconductor chip (11, ¶58) embedded in the dielectric structure (51), a bottom surface (lower surface) and a lateral surface (side surface) of the semiconductor chip (11) being in contact with the dielectric structure (51);
a first polymer layer (13 resin, ¶65) covering the semiconductor chip (11); and
wherein the dielectric structure (51) being in contact with a lateral surface (side surface/flank) of the first polymer layer (13).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 2, 35-38, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Jobetto et al. (2004/0195686 A1) in view of Kobayashi et al. (2010/0112804 A1).
Regarding independent claim 1, Jobetto et al. teaches an embedded component package structure, comprising (Fig. 1):

a semiconductor chip (23, ¶113) embedded in the dielectric structure (33/34/21);
a first polymer layer (27 polyimide, ¶115) covering the semiconductor chip (23), and
a patterned conductive layer (32, ¶116) covering of the dielectric structure (34/21) and extending over the first polymer layer (27), wherein the patterned conductive layer (31a) extends into an opening (28, ¶115) of the first polymer (27) and is electrically connected to the semiconductor chip (23).
Jobetto et al. is explicitly silent of disclosing where the dielectric structure made of a single structure.
Kobayashi et al. teaches wherein (50, Fig. 19) the dielectric structure (51 insulating layer, ¶95) made of a single structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kobayashi et al., and modify the dielectric structure of Jobetto et al., in order to protect the semiconductor device by employing such a structure (¶96).
Regarding claim 2, Jobetto et al. and Kobayashi et al., teach all of the limitations of claim 1 from which this claim depends.
Jobetto et al. is explicitly silent of disclosing where the first polymer layer is a cured photosensitive resin.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of cured polymer material as taught by Kobayashi et al., and modify the polyimide layer of Jobetto et al., in order to seal-protect a circuit formation surface of the semiconductor chip 11 and serve as a part of a base material at the time of forming the wiring pattern 14 (¶64), and has well known properties- less energy consumption, reduced waste, higher productivity and lower temperature setting.
Regarding claim 35, Jobetto et al. and Kobayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Jobetto et al. teaches wherein (Fig. 1) a side surface of the semiconductor chip (23) is aligned with a side surface of the first polymer layer (27).
Regarding claim 36, Jobetto et al. and Kobayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Jobetto et al. teaches wherein (Fig. 1) the semiconductor chip (23) comprises at least one electrical pad (25 connection pad, ¶113) and an insulating layer (26 silicon oxide, ¶113), and the insulating layer (26) partially covers the at least one electrical pad (25).
Regarding claim 37, Jobetto et al. and Kobayashi et al. teach all of the limitations of claim 36 from which this claim depends.

Regarding claim 38, Jobetto et al. and Kobayashi et al. teach all of the limitations of claim 36 from which this claim depends.
Jobetto et al. teaches wherein (Fig. 1) an upper surface (top surface) of the dielectric structure (33/34/21) is higher than an upper surface (top surface) of the insulating layer (26) by a second thickness (vertical height), and a first thickness (vertical height) of the first polymer layer (27) is greater than the second thickness (vertical height).
Regarding claim 47, Jobetto et al. and Kobayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Kobayashi et al. teaches wherein (50, Fig. 19) a bottom surface of the semiconductor chip (11, ¶58) is in contact with the dielectric structure (51).
Regarding claim 48, Jobetto et al. and Kobayashi et al. teach all of the limitations of claim 1 from which this claim depends.
.

11.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Jobetto et al. (2004/0195686 A1) in view of Kobayashi et al. (2010/0112804 A1) as applied to claim 1 above, and further in view of another embodiment of Kobayashi et al. (Fig. 22).
Regarding claim 49, Jobetto et al. and Kobayashi et al. (Fig. 19) teach all of the limitations of claim 1 from which this claim depends.
Jobetto et al. and an embodiment of Kobayashi et al. (Fig. 19) are explicitly silent of disclosing wherein an upper surface of the dielectric structure is lower than an upper surface of the first polymer layer.
Another embodiment of Kobayashi et al. teaches where (Fig. 22) an upper surface of the dielectric structure (41) is lower than an upper surface of the first polymer layer (61 made of epoxy/resin, ¶104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the epoxy /resin as taught by the another embodiment of Kobayashi et al., and modify the polyimide layer of Jobetto et al. and an embodiment of Kobayashi et al. (Fig. 19), in order to cover/protect the wiring pattern 14 (¶104).

Allowable Subject Matter
12.	Claims 39, 41-46 are allowed.
13.	The following is an examiner’s statement of reasons for allowance:
Claim 39: the prior art of record alone or in combination neither teaches nor makes obvious an embedded component package structure, comprising:
....
a first patterned conductive layer being in contact with an upper surface of the dielectric structure and an upper surface and a lateral surface of the first polymer layer ....,

14.	Claims 29-30, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....the patterned conductive layer includes a step structure in contact with an upper surface of the dielectric structure and an upper surface of the first polymer layer”.
Regarding claim 50, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....the patterned conductive layer covers an upper surface of the dielectric structure,.... and a lateral surface of the first polymer layer”.

Response to Arguments
15.	It has been acknowledged that the applicant amended claims 1, 29-30, 37, 39, 44, 46, cancelled claims 3, 5, 40 and added new claims 47-51 per the response dated on 06/24/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed and found not persuasive due to new grounds of rejection in the current office action above.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/          Primary Examiner, Art Unit 2819